BERDON, J.,
dissenting. The majority would have us believe that the only way Malinda could adopt Baby Z. — the child that she and Anne, her life partner, brought into this world — would be for Anne to terminate all of her legal rights to her biological child.1 A reasonable construction of the statutory scheme governing adoptions in the state of Connecticut does not support this contention. Moreover, and of fundamental importance, the best interests and well-being of Baby Z. require that Malinda adopt him so that the three — Malinda, Anne and Baby Z. — can live together as a family unit with *534legal ties.2 As the amici curiae3 point out in support of Malinda’s effort to adopt Baby Z., “it is in the child’s best interests to form legally sanctioned bonds with those functioning in parental roles.”
The New York Court of Appeals — faced with a similar case wherein a lesbian sought to adopt the biological child of her life partner — framed the issue in practical terms: “[We must] decide if the unmarried partner of a child’s biological mother, whether heterosexual or homosexual, who is raising the child together with the biological parent, can become the child’s second parent by means of adoption. . . . [W]e answer this question in the affirmative. To rule otherwise would mean that the thousands of New York children actually being raised in homes headed by two unmarried persons could have only one legal parent, not the two who want them.” In the Matter of Jacob, 86 N.Y.2d 651, 656, 660 N.E.2d 397, 636 N.Y.S.2d 716 (1995).
As I shall discuss more fully in this dissent, the majority reaches its “result driven conclusion”4 by ignoring: *535(1) the plain language of the relevant statutes; (2) the legislative history surrounding their enactment; (3) the state’s own interpretation of the statutory scheme; (4) the well settled common-law principle that remedial statutes must be liberally construed in favor of those whom they are intended to protect; and (5) the legislative mandate that certain relevant statutes governing adoption in this state must be liberally construed in order to promote the best interests of the child. Moreover, the majority’s narrow interpretation of the relevant statutes creates grave constitutional infirmities with the statutory scheme regulating adoptions in the state of Connecticut, and the disingenuous reasons advanced to justify the refusal to reach these constitutional issues cannot withstand scrutiny.
Finally, as three members of the majority recently asserted in a case that also involved the best interests of children, I believe that my colleagues have “[renounced] this Court’s historical commitment to a conception of the judiciary as a source of impersonal and reasoned judgments .... In essence, [p]ower, not reason, is the new currency of this Court’s . . .decisionmaking.” (Citation omitted; internal quotation marks omitted.) Sheff v. O’Neill, 238 Conn. 1, 55-56, 678 A.2d 1267 (1996) (Borden, J., with whom Callahan and Palmer, Js., joined, dissenting).
The decision of the maj ority tramples upon the constitutional rights of gay and lesbian parents — who are not permitted to marry under Connecticut law — and heterosexual parents who elect to remain unmarried.5 *536It does so by resorting to a hypertechnical eighteenth century analysis that has no place in the jurisprudence of the twenty-first century. Future generations will look back upon the majority’s decision today with the same opprobrium with which we regard the draconian absurdities of the early English common law. Unfortunately, this observation will provide little solace to young Baby Z., his family, or those who are similarly situated.
I
I begin with the trial court’s emphatic determination that it had “no doubt . . . that the present adoption would be in Baby Z.’s best interests.”6 In re Baby Z., 45 Conn. Sup. 33, 41, 699 A.2d 1065 (1996) (Austin, J.). The Probate Court, the department of children and families of the state of Connecticut, and Professor Barbara Nordhaus, an adoption expert from the faculty of the Child Study Center at the Yale School of Medicine,7 *537all formed the identical opinion that the proposed adoption is in the best interests of Baby Z. Id., 43. Having independently reviewed the record, I am firmly convinced that it is essential for Baby Z.’s well-being that both of his mothers — Malinda and Anne — have a legal, parental relationship with him. I reach this conclusion on the basis of the following undisputed facts.
Malinda and Anne have lived together as life partners for more than ten years. They decided to expand their family, and together they planned for the birth of their son. In the course of this planning, Anne and Malinda discussed the profound ways in which their lives would be forever changed after they had a baby. Together, they decided that Anne would take maternity leave to provide primary care for their child and that Malinda would continue to work to support their family. Id., 35.
Baby Z., who was conceived by artificial insemination,8 ***8 was bom to Anne on May 10, 1992. Since the time of their son’s birth, Malinda and Anne have shared all of the joys and burdens associated with bringing a new life into the world, including “all emotional, financial and other parenting responsibilities . . . .” Id., 34. Malinda regards Baby Z. as her son, and Baby Z. calls her “Mama.” Id., 36. '
The trial court concluded that, “[w]hen it comes to making decisions regarding Baby Z. and his welfare, that is . . . done jointly, honestly and, most importantly, in the child’s best interests.” Id., 35. It is unchallenged that Malinda has played an intimate and indispensable role in the conception, care and rearing of her son, and that she will continue to do so for as long as she lives. *538In short, Maiinda is Baby Z.’s mother in every sense but the biological.
Malinda’s family also regards Baby Z. as her son. “Malinda’s father testified and gave [the] court a good overview of the love and support that this family has received from the extended family on all sides. He indicated that Baby Z. calls him ‘Grandpa’ and that he often referred to Baby Z. as his first grandchild. In fact, he stated that he was thrilled by the birth of his first grandchild, that he enjoys taking Baby Z. on plane rides and that he enjoys other play activities with the child as well. It was apparent that Malinda’s father was very supportive of his daughter and as proud of her and Baby Z. as any father or grandfather would or could be.” Id., 36.
Professor Nordhaus testified that Baby Z. would suffer if the adoption were denied. Id., 33. She explained her conclusion as follows: “[The goal is to] determine] what is best for any given child. That means what will enhance any given child’s capacity to reach his or her maximum potential in development. And what’s important for kids is security, continuity, affectionate ties. And that is why in this case . . . what is of primary importance, what is central here, is [that], by allowing [Baby Z.] to be legally adopted by [Maiinda] we enhance the possibility [that he will reach his] . . . maximum development potential.” (Internal quotation marks omitted.) Id., 37.
In contrast, “[i]t was [Professor Nordhaus’] experience that children who were never adopted by the ‘parents’ they lived with did not develop their optimum potential. They were left with a feeling of being ‘unwanted’ and thereby were developmental^ deprived.” Id., 36.
In short, Professor Nordhaus’ expert opinion was that “[a]doption is really the only permanent way to *539safeguard the ties [between Baby Z. and his two mothers], It’s the ideal way; it’s the best way. It’s the best thing for [Baby Z.].” (Internal quotation marks omitted.) Id., 37.
The trial court concluded that allowing Malinda to formalize her status as the mother of her son would “maximize his potential for a stable and loving relationship with the two people who want to be recognized as his parents . . . .” Id., 56-57. Neither Malinda nor Anne is engaging in this litigation in order to encourage respect for gays and lesbians or to grind any other ideological axe. Id., 35 n.4. Instead, Baby Z.’s two mothers seek only to obtain the benefits of legal adoption within their own family. Their six year old son’s “long term well-being [is their] paramount concern.” Id.
Judge Austin found as a matter of fact that the best interests of Baby Z. would be promoted by allowing Malinda to formalize her relationship with her son. The evidence supporting this finding is overwhelming and, as previously discussed, every person and agency that has considered the question (including the state of Connecticut) has reached the same conclusion. Moreover, General Statutes § 45a-764 (g)9 specifically identifies the evil that the adoption statutes were designed to avoid — obtaining children by illegal means through black market adoptions — and this has absolutely nothing to do with the present case.10
11Having reviewed the plain language of our adoption laws, the legislative history, and the public policy concerns reflected therein, I am persuaded that Malinda is not precluded from adopting Baby Z.
II
Under General Statutes § 45a-724,11 the following persons may give a child in adoption, subject to certain *540limitations: (1) a statutory parent — that is, the commissioner of children and families (commissioner) or a child-placing agency appointed by the court; (2) a biological or adoptive parent (to his or her spouse); and (3) the guardian of a child free for adoption (to a blood relative).
I agree with the trial court that, pursuant to § 45a-764, the adoption review board (board) may waive the requirement that a statutory parent give Baby Z. in adoption and thus may authorize the Probate Court to approve Malinda’s adoption of him. Alternatively, Anne (as a biological mother) may allow Malinda (as her spouse) to adopt Baby Z. Before analyzing these two procedural routes in detail, I will first discuss the fundamental requirement that this court must engage in liberal construction in order to promote the best interests of Baby Z.
A
Although I am of the opinion that the plain language of § 45a-764 authorizes the board to waive the requirement of a statutory parent,12 it cannot be disputed that a liberal construction of the relevant statutes permits Malinda to adopt Baby Z. The majority does not dispute this latter proposition, but rather refuses to engage in liberal construction for reasons that I can only characterize as pretextuai.
It is a well settled principle of the common law that the provisions of statutes such as those regulating adoption “should be construed liberally in favor of those whom [they are] intended to protect.” Dysart Corp. v. Seaboard Surety Co., 240 Conn. 10, 18, 688 A.2d 306 (1997). In addition, the legislature has mandated that certain statutes relevant to this case “shall be liberally construed in the best interests of [the] child . . . .” *541General Statutes § 45a-706.13 Incredibly, the majority disregards both this well settled common-law principle and this express legislative mandate.
The majority’s feeble argument against liberal construction cannot withstand scrutiny: it merely asserts that “the best interests of a child cannot transcend statutorily defined jurisdictional boundaries.” I agree, but this proposition has absolutely nothing to do with the present appeal. This case is about construing —rather than transcending — the jurisdiction of the board. In other words, this case does not involve clear statutory boundaries that we may not transcend. Instead, it is our duty to determine the jurisdictional boundaries of the board, a duty that we must exercise by examining the plain language of the relevant statutes and — if the plain meaning does not clearly authorize the proposed adoption — by liberally construing those statutes in a way that furthers the best interests of Baby Z.
The majority cannot refute this conclusion. In lieu of analysis, the majority leapfrogs from the unremarkable premise that the best interests of the child cannot transcend jurisdictional boundaries to the preposterous claim that this court need not engage in liberal construction in order to determine the limitations of the board’s jurisdictional boundaries. In support of this non sequitur, the majority cites five cases. None of these cases suggests that we may ignore the dual mandate of liberal construction. Moreover, three of these cases cited by the majority involve workers’ compensation benefits,14 *542and thus have nothing to do with adoption.15 While the remaining two cases cited by the majority do pertain to adoption, this court neither discussed nor engaged in liberal construction in either case.16
The majority cites two additional cases, each of which was decided generations ago. The sixty-eight year old case of Goshkarian’s Appeal, 110 Conn. 463, 471, 473, 148 A. 379 (1930) — which provides that the statutory scheme governing adoption must be strictly construed because adoptions were unknown at common law — can not possibly trump the will of the legislature, which has since expressly directed this court to *543liberally construe certain adoption statutes in the best interests of the child. Furthermore, it is ridiculous for the majority to rely on the century old case of Johnson v. Terry, 34 Conn. 259 (1867). It is revealing that the Johnson court cited as “elementary law” the proposition that “the father is entitled to the custody and control of his minor children, even to the exclusion of the mother,” simply because he is a man. Id., 263.
In short, none of the cases cited by the majority justifies its refusal to engage in liberal construction in this case. In light of both the common law and the express mandate of the legislature, this refusal cannot be attributed to anything other than hostility to the proposed adoption.
I now turn to the two procedural avenues by which the proposed adoption may proceed — that is, (1) having the board waive the requirement of a statutory parent and (2) having Anne, as a biological mother, give Baby Z. in adoption to Malinda, as her spouse.
B
Although Baby Z. does not have a statutory parent— because Anne is his biological mother and her parental rights have not been terminated17 — the requirement of a statutory parent may be waived. Pursuant to § 45a-764 (a), the board “may . . . for cause shown that it is in the best interests of the minor child, waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency.”18 This language incorporates the statutory definition of the term “statutory parent.”19 Substituting the *544term for its definition, § 45a-764 (a) authorizes the board to “waive the requirement that the minor child be placed by [a statutory parent].”
The majority advances the argument that, although the board may waive the requirement that a statutory parent — who has already been appointed — must be the agent who places a child for adoption, the board does not possess the authority to waive two alleged requirements that are not mentioned in the text of § 45a-764: (1) the requirement that a child must have a statutory parent in order to be eligible for adoption; and (2) the requirement that a statutory parent must file an application for adoption and a written agreement. The majority thus implies that Malinda and Anne cannot obtain joint legal custody of Baby Z. unless three conditions are first satisfied: (1) Anne must terminate her parental rights to Baby Z.;20 (2) a statutory parent must be appointed to represent Baby Z.; and (3) that statutory parent must file certain paperwork with the Probate Court.
The plain language of § 45a-764 (a) does not support the reading that the majority seeks to impose upon it. The statute authorizes the board to “waive the requirement that the minor child be placed by [a statutory parent].” The majority claims that the legislature implicitly limited this waiver to the requirement that a statutory parent — who has already been appointed and filed certain paperwork — must place the child. The text of § 45a-764 (a), however, plainly authorizes the board to waive the requirement that a statutory parent must be *545appointed.211 can conceive of no clearer way to permit a waiver of the requirement of a statutory parent than by authorizing the board to “waive the requirement that the minor child be placed by [a statutory parent].” General Statutes § 45a-764 (a). If the legislature had intended to limit the authority of the board to waiving only the placement requirement (but not the requirement of a statutory parent) the statutory language would embody this intention. The text of the statute that the legislature actually enacted contains no language that evinces such an intention.
Furthermore, the way in which the legislature structured the board supplies compelling evidence that the board may waive the requirement of a statutory parent. Pursuant to General Statutes § 45a-763, the board consists of the Probate Court administrator, the commissioner, and an officer of a child-placing agency located in the state and licensed by the commissioner.22 In other words, the board consists of (1) a representative of the court that appoints statutory parents and (2) representatives from both of the only two offices from which the court may appoint a statutory parent. Because these potential statutory parents are already members of the board that must approve a waiver, a child such as Baby Z. would gain no additional quantum of protection by having the court appoint one of them as an official statutory parent. In their capacities as statutory parents, *546the commissioner or an officer from a child-placing agency would be required to make the same determinations that they are already called upon to make as members of the board. Setting aside labels, the identical entities are considering the identical issues: whether the proposed adoption (1) is in the best interests of the child and (2) comports with the public policy of this state against black market adoptions.23 The evidentiary hearing before the board thus provides a method by which the commissioner and an officer of a child-placing agency may elect to waive the requirement that one of them be appointed as a statutory parent.24 To use a concrete example, it would be foolish for the legislature to provide that the commissioner could not proceed with a proposed adoption because — even though the commissioner is a member of the board reviewing the merits of the proposed adoption — he or she has not technically been appointed as a statutory parent. See, e.g., Hartford Electric Light Co. v. Water Resources Commission, 162 Conn. 89, 103, 291 A.2d 721 (1971) (“[w]here a statute is open to two constructions, one of which would have an absurd consequence, a legislative intent to attain a rational result may be assumed”). Unlike my colleagues in the majority, I am unwilling to ascribe foolishness to the drafters of § 45a-764.
In light of the composition of the board, the majority’s notion that the board can waive only the placement requirement makes no sense. If the board were to waive only the requirement that a statutory parent must place *547a child (but not the requirement that a statutory parent must give a child in adoption) then nothing would remain for the statutory parent to do, aside from performing the perfunctory clerical task of filing certain paperwork. The board — which consists of representatives from the only two offices from which a statutory parent may be appointed — would already have conducted a rigorous evidentiary hearing. If necessary, the board could have ordered a social worker to perform a field investigation and testify before the board. Furthermore, after a waiver has been granted, the Probate Court retains the ultimate authority to rule upon the merits of a proposed adoption,25 thus affording yet another layer of protection to ensure that the best interests of the child are vigorously protected.
The majority has failed to indicate what substantive task the members of the board could possibly perform as statutory parents that they would not already have performed in their capacities as members of the board. In fact, the procedures associated with a waiver of the requirement of a statutory parent afford a child more protection than the procedures associated with having a statutory parent. In order to grant a waiver, the board must conduct an evidentiary hearing in order to determine that the proposed adoption is in the best interests of the child. No analogous protection safeguards the interests of children who do not seek waivers from the board.
*548Setting aside the clerical task of filing a few papers, a waiver of the placement requirement is indistinguishable from a waiver of the requirement of a statutory parent. Nevertheless, the majority proposes that the board may waive the weighty requirement that a statutory parent must place a child in a good home, but may not waive the trivial detail that a statutory parent must deliver some paperwork to the Probate Court. Articulated in these terms, it becomes starkly apparent that the majority’s construction of the relevant statutes has concocted a paradox: the board may waive a vitally important requirement — one that lies at the heart of the reason why we have statutory parents — but not a piddling technicality, the greater but not the lesser. The legislature could not possibly have intended this absurd result.
Significantly, the majority does not even attempt to make the argument that the text of § 45a-764 (a) precludes the board from waiving the requirement of a statutory parent. Instead, the majority extracts two purportedly unwaivable requirements from two other statutes. Each of these two statutory provisions is expressly subject to the legislative mandate of General Statutes § 45a-706. Accordingly, each must be “liberally construed in the best interests of [the] child . . . .’’General Statutes § 45a-706; see In re Bruce R., 234 Conn. 194, 207, 662 A.2d 107 (1995) (“the mandate of § 45a-706 compels the conclusion that the legislature intended that the best interest of the child be construed generously and broadly, rather than strictly and narrowly”). In addition, both statutes are remedial; accordingly, they would be subject to liberal construction under the common law, even without § 45a-706.26 See, e.g., Dysart Corp. v. Seaboard Surety Co., supra, 240 Conn. 18. The majority ignores both this legislative mandate and this well settled common-law principle. I interpret this *549silence as a tacit concession by the majority that a liberal construction of the adoption statutes allows Malinda to adopt Baby Z.
A liberal construction is one that “expands the meaning of the statute to meet cases which are clearly within the spirit or reason of the law . . . provided such an interpretation is not inconsistent with the language used. It resolves all reasonable doubts in favor of the applicability of the statute to the particular case.” Black’s Law Dictionary (6th Ed. 1990). There is no question that permitting Malinda to adopt Baby Z. is “within the spirit ... of the law.” Id. In fact, no one in the course of this litigation has ever denied that such an adoption would promote the best interests of the child, which is the sole reason for the adoption laws. As I shall demonstrate herein, permitting Malinda to adopt Baby Z. is — at a bare minimum — “not inconsistent with the language” of the relevant statutes.
Viewed through the lens of liberal construction, the majority’s two “unwaivable requirements” dwindle down to nothing. First, the majority focuses on § 45a-724 (a) (1), which provides that a statutory parent may “give” a child in adoption. (Emphasis added.) The majority argues that, because § 45a-764 (a) only authorizes the board to “waive the requirement that [a] minor child be placed by fa statutory parent]” (emphasis added), the board cannot waive the requirement that a statutory parent must give a child in adoption.
The observation that the words “give” and “place” are synonymous hardly requires construction at all, let alone a liberal one. Indeed, the state’s own regulations, promulgated by the department of children and families, define “fp]lace for adoption” and “placement for adoption” as “the act of giving . . . physical possession of a child or children to the prospective adoptive *550parent(s) . . . .”27 (Emphasis added.) Regs., Conn. State Agencies § 45a-728-2 (h), promulgated pursuant to General Statutes § 45a-728.28 Because “give” and “place” are interchangeable, § 45a-724 (a) falls squarely within the orbit of the waiver provision of § 45a-764 (a). In other words, § 45a-724 (a) provides that a statutory parent is required to place a child, and § 45a-764 (a) authorizes the board to waive this provision in the best interests of the child. It is apparent that recognizing the way in which §§ 45a-724 (a) and 45a-764 (a) dovetail with one another is “not inconsistent with the language used.”29 Black’s Law Dictionary (6th Ed. 1990).
Second, the majority focuses upon the requirement of General Statutes § 45a-727 (a) (1) that “[e]ach adoption matter shall be instituted by filing an application in a court of probate, together with the written agreement of *551adoption . . . .” The majority claims that these papers must be filed by a statutory parent. Significantly, the statute does not contain this technicality. Accordingly, it is of no moment that a statutory parent did not file the relevant paperwork in this case. Even if the statute did contain such a technicality, § 45a-764 (a) provides that, “ [n] otwithstanding the provisions of section 45a-727, the [board] may . . . waive the requirement that the minor child be placed by [a statutory parent].” (Emphasis added.) The emphasized language clearly authorizes the board to proceed with an adoption that is not accompanied by the paperwork referred to in § 45a-727 (a) (1), let alone accompanied by paperwork filed by a particular individual or agency.30
If there were any doubt about the conclusion that the board may waive both of the majority’s purported “requirements,” the mandate of liberal construction would be sufficient to dispel it. Baby Z.’s best interests are well represented by his biological mother; by her life partner; by the Probate Court; and by the members of the board who must approve the adoption — the Probate Court administrator, the commissioner and an officer of a licensed child-placing agency — all of whom are “familiar with and experienced in adoption procedures, policies and practices.” General Statutes § 45a-763 (b). In such a circumstance, it would be pure formalism to thwart Malinda’s adoption of Baby Z. on the ground that a statutory parent has not been appointed, particularly since representatives from the only offices from which statutory parents may be appointed are already members of the board that must determine whether the proposed adoption is in the best interests of the child. More importantly, there are grave consequences associated with the appointment of a statutory parent, including the requirement that Anne sever all legal rights to her *552biological son.31 Accordingly, Baby Z.’s best interests would be promoted by a waiver of the requirement of a statutory parent. Principles of libera! construction instruct us to “expan[dj the meaning of the statute” in order to achieve this result; Black’s Law Dictionary (6th Ed. 1990); as I have demonstrated previously herein, such expansion is hardly necessary in this case.
Three members of today’s majority (Callahan, C. J., and Norcott and Katz, Js.) have recently engaged in liberal construction pursuant to § 45a-706 in order to promote the best interests of a child. It is difficult to understand their refusal to do so in the present case. In In re Bruce R., supra, 234 Conn. 194, Justice Norcott, writing for a unanimous court, functionally redrafted General Statutes § 45a-717 (f) — the statute governing consensual termination of parental rights — in order to comply with the mandate of liberal construction contained in § 45a-706. Although we recognized in that case that “no statute describes the factors that must be considered” when evaluating the best interests of the child; id., 205; we held that “the trial court must consider the financial condition of the parents as one of the factors in determining the best interest of the child in contested consensual petitions to terminate parental rights.” (Emphasis added.) Id., 214-15. Our reliance in In re Bruce R. on § 45a-706 to insert a requirement into the statutory framework compels the less drastic measure of interpreting the board’s statutory authority to permit a waiver of the requirement of a statutory parent in circumstances such as those presented in this case— a waiver that can be made only after the board has conducted an evidentiary hearing and determined that the adoption is in the best interests of the child. Significantly, the majority has made no effort to distinguish In re Bruce R.
*553The majority claims that, in this case, its hands are tied by legislative history. The history surrounding the enactment of the waiver statute, however, supplies further evidence of my view that the board may waive the requirement of a statutory parent. In constructing its argument to the contrary, the majority relies upon two excerpts from the legislative history of § 45a-764, neither of which addresses the purportedly unwaivable requirements that the majority has invented. The majority quotes Judge Knierim, who remarked that, “ ‘[a]s a result of the new adoption law, there are children living in homes where it is technically impossible to proceed with an adoption. Unless the child was actually placed . . . by [a statutory parent], an adoption may not proceed under the new adoption law. ’ ” (Emphasis altered.) The majority also quotes a similar observation made by Representative James T. Healey: “ ‘[T]here are a small number of meritorious cases where the child, in fact, was not placed [by a statutory parent]. And up until now we have had no way whatsoever of dealing with that particular situation.’ ” (Emphasis in original.) The emphasized language recites verbatim the wording of § 45a-764, which provides that the board may “waive the requirement that the minor child be placed by [a statutory parent].” (Emphasis added.) Accordingly, the only two portions of legislative history to which the majority has called our attention suggest that the board may waive the requirement of a statutory parent, for the reasons discussed above.
My independent review of the record has revealed that affirmative statements in the legislative history of the waiver provision support my view. Judge Knierim— the probate court administrator who was the architect of the legislation that created the board — repeatedly stated in very general terms that he designed the waiver provision to remedy the inequities created by the strict *554requirements of the adoption statutes.32 This broadly articulated intention to avoid unfair results is entirely consistent with the plain language of § 45a-764, the composition of the board, and my conclusion that the board possesses the authority to waive the requirement of a statutory parent. Nowhere does Judge Knierim (or anyone else) either state or imply anything that provides even the faintest support for the paradox that the majority has concocted. Accordingly, there is no reason to believe that the legislature intended to authorize the board to waive the placement requirement — which guts the entire purpose of having a statutory parent — but not the requirement that a statutory parent perform the purely clerical task of filing some paperwork with the Probate Court.
Other states have endorsed adoptions similar to Malinda’s proposed adoption of Baby Z. The Supreme Court of Vermont has explained that, “[w]hen social *555mores change, governing statutes must be interpreted to allow for those changes in a manner that does not frustrate the purposes behind their enactment. To deny the children of same-sex partners . . . the security of a legally recognized relationship with their second parent serves no legitimate state interest.” In re B.L.V.B., 160 Vt. 368, 375, 628 A.2d 1271 (1993).
As mentioned previously, the New York Court of Appeals has also held that a lesbian may obtain joint legal custody of the biological child of her life partner. In the Matter of Jacob, supra, 86 N.Y.2d 656. The court reached this result by invoking its “primary loyalty . . . to the statute’s legislative purpose — the child’s best interest.” Id., 658. The court cogently explained that the policy concerns justifying the extraordinary measure of terminating a biological parent’s rights when his or her child is adopted by strangers disappear when the biological parent is a party to the adoption. When strangers adopt a child, “there is a need to prevent unwanted intrusion by the child’s [biological family] to promote the stability of the new adoptive family,” and terminating the parental rights of the biological parents furthers this objective. Id., 665. In the present case, in contrast, Anne is an integral and indispensable member of the proposed adoptive family. Because it is absurd to suggest that Anne could “intrude” into her own family, there is no reason to terminate Anne’s parental rights to her biological son before permitting her and Malinda to obtain joint legal custody of him. As a trial court in New York emphasized, termination of parental rights in the circumstances of this case “would be an absurd outcome which would nullify the advantage sought by the proposed adoption: the creation of a legal family unit identical to the actual family setup.” In the Matter of Adoption of Evan, 153 Misc. 2d 844, 848, 583 N.Y.S.2d 997 (1992).
*556Similar decisions approving of adoptions by lesbian, and gay parents have been rendered across the country. See In re M.M.D., 662 A.2d 837, 859-61 (D.C. 1995); In re petition of K.M., 274 Ill. App. 3d 189, 203-204, 653 N.E.2d 888 (1995) (citing unreported decisions from other states); Adoption of Tammy, 416 Mass. 205, 216-17, 619 N.E.2d 315 (1993); In the Matter of Adoption of Two Children By H.N.R., 285 N.J. Super. 1, 6-8, 666 A.2d 535 (1995); In re B.L.V.B., supra, 160 Vt. 372-74.
The courts of only two states — Wisconsin33 and Colorado34 — have rendered contrary decisions. Each of those two courts expressly declined to consider the best interests of children, an approach that violates the mandate of § 45a-706 that Connecticut’s adoption statutes “shall be liberally construed in the best interests of [the] child . . . .”
In sum, the board has jurisdiction to consider Malinda’s petition to adopt her son. Upon such consideration, the board possesses the authority to waive the requirement of a statutory parent in order to facilitate the proposed adoption, an adoption that no one associated with this case has ever denied is in the best interests of Baby Z.
C
As previously mentioned, there is another statutory route that Malinda may follow in order to formalize her relationship with her son. Despite a protracted analysis of the adoption statutes, the majority pays scant attention to § 45a-724 (a) (2) (B), pursuant to which the spouse of a biological parent may adopt a child bom out of wedlock. Although the majority “recognize[s] that ... § 45a-724 ‘shall be liberally construed in the *557best interests of [the] child,’ ” the majority’s three sentence “analysis” of § 45a-724 (a) (2) (B) is bereft of liberal construction.35 More specifically, the majority makes no effort to liberally construe the word “spouse” as it appears in that statute.36
As a term of art, “spouse” is the label applied to the person to whom one is legally married. It would be foolish, however, to suggest that this definition of the word exhausts the rich mine of its many meanings. Three justices of this court recognized in Doe v. Doe, 244 Conn. 403, 477-78, 710 A.2d 1297 (1998) (Katz, J., with whom Berdon and Peters, Js., joined, concurring in part and dissenting in part), that “[t]he traditional American nuclear family of a married couple and their own children has been subsumed by a range of alternatives. See Michaud v. Wawruck, [209 Conn. 407, 415, 551 A.2d 738 (1988)]. . . . ‘Across the nation, state courts are reexamining the roles of biological ties and other relationships in the family. Courts consider those relationships against a background of new techniques, medical advances, and evolving life styles.’ S. Pollack, ‘The Ait of Judging,’ 71 N.Y.U. L. Rev. 591, 609 (1996); see, e.g., Baehr v. Lewin, 74 Haw. 530, 580, 852 P.2d 44 (1993) (because denial of marriage license to homosexual couple could constitute sex-based discrimination it must be reviewed subject to strict scrutiny under *558state equal protection clause); Bezio v. Patenaude, 381 Mass. 563, 578, 410 N.E.2d 1207 (1980) (homosexuality does not render mother unfit custodian); In re Baby M., 109 N.J. 396,429-44, 537 A.2d 1227 (1988) (surrogacy contract rejected as conflicting with existing statutes and public policy of state); In the Matter of Jacob, [supra, 86 N.Y.2d 656] (unmarried companion, whether male or female, of child’s biological mother can adopt mother’s child). ‘Brush stroke by brush stroke, state courts are painting a new portrait of the American family.’ S. Pollack, supra, 613.” Likewise, the word “spouse” takes on a more expansive meaning in our changing times. In terms of the ways in which people structure their lives and conduct their interpersonal relationships, your spouse is the person with whom you vow to share your life and raise your family. Although Malinda does not technically qualify as Anne’s spouse under the former definition, it is clear that she is in fact Anne’s spouse under the latter definition.37
Many of the same facts that demonstrate that allowing Malinda to adopt Baby Z. is in his best interests also demonstrate that Malinda is in fact Anne’s spouse in every sense but the narrow one that she and Anne are unable to procure a marriage certificate. Most obviously, Malinda and Anne vowed more than one decade ago to share their lives together. Like any responsible spouse, Malinda helped plan for the birth of her son, and she partakes of all the joys and burdens of motherhood. The members of Malinda’s extended family bestow both love and support upon her union with Anne, thus treating her as Anne’s spouse. The fact that Baby Z. calls Malinda “Mama” strongly suggests that he regards Malinda as his mother and, correlatively, as Anne’s spouse.
*559It is important to focus upon the reason why a biological parent is authorized to give a child in adoption to the person whom § 45a-724 identifies as his or her “spouse.” The touchstone in any adoption case is the best interests of the child. In effect, spousal status serves as a proxy for this touchstone. The fact that an adoptive parent has legally married a child’s biological par ent does not, however, guarantee that the adoptive parent will nurture the child to the greatest extent possible, or even that the adoptive parent will neither neglect nor abuse the child. Rather, the reliance upon spousal status reflects the legislature’s belief that the spouses of biological parents tend to promote the best interests of their adopted children. This belief has little, if anything, to do with the legal consequences of marriage. Instead, it hinges on the simple proposition that the life partners of biological parents are likely to love and nurture the children of their mates. In the present case, recognizing that Malinda is in fact Anne’s spouse achieves the result contemplated by § 45a-724 — that is, the best interests of Baby Z. would be entrusted, in part, to the life partner of his biological mother.38
It is apparent that there are many contexts in which a generous interpretation of the word “spouse” would be inappropriate. It is equally apparent, however, that the legislative mandate to use the tool of liberal construction when the best interests of a child can be served thereby has singled out adoption for special treatment. In this context, the best interests of the child *560compel us to emphasize the social connotations of the word “spouse” over the strict, lexicographical definition. It may well be that some cohabitants — whether heterosexual or homosexual — are not spouses. In the present case, however, the evidence is abundantly clear that Malinda is in fact Anne’s spouse. Accordingly, Malinda should be allowed to adopt Baby Z. pursuant to § 45a-724 (a) (2) (B).
Ill
The majority does not merely ignore the requirement of liberal construction and read the relevant statutes in a procrustean fashion in order to deny relief to the plaintiffs; it also refuses to review the plaintiffs’ alternative claim that forbidding Malinda to formally adopt Baby Z. violates both equal protection and due process. The majority argues that the plaintiffs’ constitutional claims cannot be raised in this appeal, but, rather, “must be raised in further proceedings before the Superior Court pursuant to their original probate appeal or in any subsequent appeal taken from a final judgment of that court denying their adoption application.” This is incorrect for two reasons. First, while these issues were not reached by the trial court — either by Judge Austin in the original appeal from probate, or by Judge Handy in the appeal from the board’s decision denying the Probate Court’s application, on remand, for a waiver of the statutory parent requirement — the constitutional issues were briefed by both the plaintiffs and the state of Connecticut in both the trial court and this court. The state, in particular, devoted one half of one brief submitted to this court to these constitutional arguments. It is thus a question of law before this court, fully briefed by both the plaintiffs and the state, whether prohibiting Malinda from adopting Baby Z. violates the constitutional rights of either the plaintiffs or their child. Indeed, as the majority acknowledges, this court granted the plaintiffs’ motion “to file a late preliminary *561statement of issues in order to raise their constitutional claims as alternate grounds for affirmance . . . .” I am unable to comprehend how in the world the majority can reconcile our decision to allow the plaintiffs to raise their constitutional issues with its refusal to consider those issues.
Second, the majority’s contention misses the mark. Because statutory construction is informed by the presence of constitutional infirmities, this court reads statutes “so as to avoid, rather than to create, constitutional questions.” In re Valerie D., 223 Conn. 492, 534, 613 A.2d 748 (1992). More specifically, “[i]n choosing between two statutory constructions, one valid and one constitutionally precarious, we will search for an effective and constitutional construction that reasonably accords with the legislature’s underlying intent.” (Internal quotation marks omitted.) In re Baby Girl B., 224 Conn. 263, 286, 618 A.2d 1 (1992). By refusing to acknowledge the unconstitutional consequences of the decision it renders today, the majority performs an end run around this basic axiom of statutory construction. Because the majority’s construction is constitutionally “precarious,” the court should have recognized that the legislative intent in this case — promoting Baby Z.’s best interests — compels us to prefer a reasonable construction of the relevant statutes that facilitates, rather than frustrates, the proposed adoption.
Because this court granted the plaintiffs permission to raise their constitutional issues, because these issues were fully briefed and argued, and because principled statutory construction requires consideration of these issues, I can only conclude that the majority purposefully avoids discussing the constitutional consequences of its decision today in order to deny relief to Baby Z. and his family. Indeed, by refusing to reach the constitutional issues, the majority of this court violates the due process rights of Baby Z., Maiinda and Anne.
*562A
Requiring Anne to terminate her parental rights as the biological mother of her son in order to promote Baby Z.’s best interests would violate her due process rights under both the federal and state constitutions.39 The relationship between a mother and her child is one of the most fundamental liberty interests protected by the constitution. Castagno v. Wholean, 239 Conn. 336, 342, 684 A.2d 1181 (1996) (“[the] right [of the parents to determine the care, custody, and control of their children] is recognized because it reflects a strong tradition founded on the history and culture of Western civilization, and because the parental role is now established beyond debate as an enduring American tradition” [internal quotation marks omitted]). The United States Supreme Court has emphasized that “[c]hoices about marriage, family life, and the upbringing of children are among the associational rights [the] Court has ranked as of basic importance in our society . . . rights sheltered by the Fourteenth Amendment against the State’s unwarranted usurpation, disregard, or disrespect.” (Citation omitted; internal quotation marks omitted.) M. L. B. v. S. L. J., 519 U.S. 102, 116, 117 S. Ct. 555, 136 L. Ed. 2d 473 (1996); see Quilloin v. Walcott, *563434 U.S. 246, 255, 98 S. Ct. 549, 54 L. Ed. 2d 511 (1987) (“the relationship between parent and child is constitutionally protected”). This court has made it clear that this due process protection of family integrity “is by no means a tradition limited to respect for the bonds uniting the members of the nuclear family. Moore v. East Cleveland, 431 U.S. 494, 504, 97 S. Ct. 1932, 52 L. Ed. 2d 531 (1977); and see Michaud v. Wawruck, [supra, 209 Conn. 415]; In re Theresa S., 196 Conn. 18, 31, 491 A.2d 355 (1985).” (Internal quotation marks omitted.) Lehrer v. Davis, 214 Conn. 232,239, 571 A.2d 691 (1990).
The robust protection of family integrity recognized by both this court and the United States Supreme Court establishes that the relationship between Baby Z. and his two mothers is of constitutional magnitude. For this reason, substantive due process embraces Anne and Malinda’s desire to raise Baby Z. in a family environment that is most likely to promote his best interests. More specifically, it embraces their desire to raise their son with two coequal mothers, each of whom is fully recognized in the eyes of the law. It also precludes the state from conditioning such an arrangement upon Anne’s willingness to terminate all of her constitutionally protected rights to her biological son.
At the core of the concept of due process is the principle that “the government may not require a person to give up a constitutional right in exchange for a discretionary benefit conferred by the government where the [condition] has little or no relationship to the [benefit].” Dolan v. Tigard, 512 U.S. 374, 385, 114 S. Ct. 2309, 129 L. Ed. 2d 304 (1994). The benefit sought in this case, which consists of permitting Malinda to formally adopt Baby Z., bears no nexus whatsoever to the condition imposed: requiring Anne to terminate her constitutionally protected relationship with her biological son before she and her life partner may be eligible to adopt him. In fact, the condition is heartbreakingly useless *564for precisely the same reason that the benefit is so important: Anne loves her son and wants to do everything within her power to promote his best interests. Accordingly, the statutory construction urged by the majority cannot withstand constitutional scrutiny.40
It would be irresponsible to ignore the fact that Baby Z. will, throughout his life, be victim to the virulent homophobia that exists in the society into which he was bom. It would be cruel to deny him the protection and the solace associated with belonging to a family that the law recognizes as valid. It would be enormously traumatic and degrading for Anne to sacrifice her legal rights as her son’s biological mother in order to protect him.41 For the reasons previously discussed, I am persuaded that these burdens would also violate due process.
B
The interpretation of the statute advanced by the majority is also repugnant to the concept of equal protection embodied in both the United States and Connecticut constitutions. The United States Supreme Court has emphasized that it is “illogical and unjust” to punish children based upon the marital status of their parents. Weber v. Aetna Casualty & Surety Co., 406 U.S. 164, 175, 92 S. Ct. 1400, 31 L. Ed. 2d 768 (1972); see Weidenbacher v. Duclos, 234 Conn. 51, 70, 661 A.2d 988 (1995) (“[s]ociety has come to recognize that discrimination against [children bom out of wedlock] is not justified” [internal quotation marks omitted]). Because children “can affect neither their parents’ conduct nor their own status”; (internal quotation marks *565omitted) Plyler v. Doe, 457 U.S. 202, 220, 102 S. Ct. 2382, 72 L. Ed. 2d 786 (1982); “imposing disabilities on [a child born out of wedlock] is contrary to the basic concept of our system that legal burdens should bear some relationship to individual responsibility or wrongdoing.” Weber v. Aetna Casualty & Surety Co., supra, 175. In this case, not even Anne and Malinda can affect their status, because they cannot marry under Connecticut law.
It is beyond question that the majority’s interpretation of the statutory scheme inflicts an “illogical and unjust” punishment on children like Baby Z. for the sole reason that their parents are not married. According to the majority, unmarried parents42 must choose between Scylla and Charybdis; they cannot avoid both. On the one hand, many unmarried parents will be deterred from formalizing their relationships with their children because of the enormous trauma, degradation and uncertainty associated with the termination of parental rights.43 This decision will harm their children. As previously discussed, Professor Nordhaus testified that children who are not adopted by their parents “[do] not develop their optimum potential . . . [and are] left with a feeling of being ‘unwanted’ and thereby [are] developmentally deprived.” In re Baby Z., supra, 45 Conn. Sup. 36. On the other hand, because children are extremely sensitive to disturbances in their households, they will also suffer if their biological parents elect to endure the pains of termination. Married parents need not grapple with this Hobson’s choice.
In addition, the majority’s interpretation discriminates against Anne because she is not married to Malinda. “[T]he concept of equal protection [under both the *566state and federal constitutions]44 has been traditionally viewed as requiring the uniform treatment of persons standing in the same relation to the governmental action questioned or challenged. Reynolds v. Sims, 377 U.S. 533, [565] 84 S. Ct. 1362, 12 L. Ed. 2d 506 (1964); Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, [440] 105 S. Ct. 3249, 87 L. Ed. 2d 313 (1985); Daily v. New Britain Machine Co., 200 Conn. 562, 578, 512 A.2d 893 (1986). The equal protection clause does not require absolute equality or precisely equal advantages. Ross v. Moffitt, 417 U.S. 600, [612] 94 S. Ct. 2437, 41 L. Ed. 2d 341 (1974); Daily v. New Britain Machine Co., supra, 577-78. Rather, a state may make classifications when enacting or carrying out legislation, but in order to satisfy the equal protection clause the classifications made must be based on some reasonable ground. Ross v. Moffitt, supra, [612]; Magoun v. Illinois Trust & Savings Bank, 170 U.S. 283, [293] 18 S. Ct. 594, 42 L. Ed. 1037 (1898); Daily v. New Britain Machine Co., supra [577-78]; State v. Reed, [192 Conn. 520, 531, 473 A.2d 775 (1984)].” (Emphasis added; internal quotation marks omitted.) State v. Metz, 230 Conn. 400, 423, 645 A.2d 965 (1994).
Requiring Anne to terminate her parental rights to Baby Z. before permitting the proposed adoption constitutes a denial of equal protection because it discriminates against an unmarried biological parent without any grounds whatsoever, let alone the requisite reasonable grounds.45 Under the majority’s reading of the statutory scheme regulating adoptions in Connecticut, Anne *567may not share legal custody of her son with her life partner unless she first endures the enormous trauma, degradation and uncertainty associated with terminating all of her legal rights to her child.46 Married parents, in contrast, do not suffer this disability.
This disparity makes no sense. The evidence is clear that the best interests of the child, in general, and of Baby Z., in particular, are promoted when both parents share legal custody. The absence of a marriage certificate does not alter this fact, particularly in cases such as this one where the two parents have so clearly committed their lives to one another and to their child. Neither the state nor the majority has advanced any justification for visiting a grave sanction upon an unmarried parent such as Anne, and for good reason: the classification is wholly irrational. Accordingly, it violates equal protection.47
IV
An enormous amount of ink has been expended on this case. The complexity of this case, however, is not *568commensurate with the length of our writings. The majority’s only substantive argument boils down to the following paradox: the board possesses the authority to waive every significant aspect of the requirement of a statutory parent, but it can only exercise this authority if a child already has a statutory parent. More specifically, the majority claims that the board may waive the vitally important duties of a statutory parent, but can not waive the technicality that a statutory parent perform the perfunctory clerical task of filing some paperwork with the Probate Court. This is so, the majority maintains, notwithstanding the fact that waiving the placement requirement obviates any conceivable need for a statutory parent, because the board may only grant a waiver if it first determines — after conducting an evidentiary hearing — that the adoption is in the best interests of the child.
My position is also straightforward, and can be summarized in a few sentences. It is undisputed that the best interests of Baby Z. will be promoted if Malinda is permitted to adopt him. The plain language of the statutory scheme permits this adoption. Even if this conclusion were incorrect, this court must engage in liberal construction of the statutory scheme in order to promote the best interests of Baby Z. Either way, there are two procedural routes by which the proposed adoption may be accomplished: (1) the board may waive the requirement of a statutory parent; or (2) Anne (as a biological mother) may give her son in adoption to Malinda (as her spouse). The majority’s misreading of the plain meaning of the relevant statutes — coupled with its refusal to (1) engage in liberal construction pursuant to the legislative mandate of § 45a-706, (2) acknowledge the well settled common-law rule that remedial statutes must be liberally construed, or (3) *569defer to either the legislative history or the state’s own interpretation of the relevant language — creates grave violations of both due process and equal protection, constitutional issues that the majority also refuses to consider.
In conclusion, I would affirm the trial court’s judgment and remand the case to that court with direction to remand the case to the board to waive the requirement of a statutory parent in order to approve Malinda’s adoption of Baby Z. pursuant to § 45a-764 (a). In the alternative, I would remand this case to the trial court with direction to remand the case to the Probate Court in order to permit Anne to give Baby Z. in adoption to Malinda, as her spouse, pursuant to § 45a-724 (a) (2) (B).
Accordingly, I dissent.48

 In order to protect their privacy, we refer to the plaintiffs in this appeal as “Malinda” and “Anne.” See footnote 1 of the majority opinion.


 Like other controversies we have recently been called upon to resolve, “[t]his is a case of first impression for this court, and it requires us to come to terms with changing family structures . . . .” Doe v. Doe, 244 Conn. 403, 458, 710 A.2d 1297 (1998) (Katz, J., with whom Berdon and Peters, Js., joined, concurring in part and dissenting in part).


 The amici curiae are: The National Association of Social Workers, The Connecticut Counseling Association, The Connecticut Society for Clinical Social Work, Inc., The Gay and Lesbian Parents Coalition International, Inc., The Village for Families and Children, Inc., Julia M. McNamara, Parents, Families and Friends of Lesbians and Gays, Inc., The Connecticut Women’s Education and Legal Fund, Inc., Children of Lesbians and Gays Everywhere, Mark Abrahamson, Ph.D., Stephen Wizner, Esq., John Schowalter, M.D., Joseph B. Warshaw, M.D., A Child Among Us — The Center for Adoption, Inc., Gay and Lesbian Advocates and Defenders, The Connecticut Federation of Families for Children’s Mental Health, Connecticut Council on Child And Adolescent Psychiatry, Inc., Connecticut Voices for Children, Mental Health Association of Connecticut, Inc., The Connecticut Psychiatric Society, The Center for Children’s Advocacy, Inc., Julian B. Ferholt, M.D., Reverend Dr. Frederick J. Streets and Kathleen A. Sullivan.


Sheff v. O’Neill, 238 Conn. 1, 55, 678 A.2d 1267 (1996) (Borden, J., with whom Callahan and Palmer, Js., joined, dissenting).


 The scope of today’s holding by the majority goes fax beyond the homosexual community. See footnote 47 of this dissent. Whether or not the majority realizes it, the court’s judicial redrafting of the adoption laws will prohibit the heterosexual partner of an unmarried biological parent from adopting a child through the waiver provision of General Statutes § 45a-764. This will deprive a countless number of children of the benefit of having legal ties to both of their parents, a status that is contrary to their best interests. See part I of this dissent.


 The plaintiffs initiated this litigation by petitioning the Probate Court for an adoption order granting Malinda legal custody of Baby Z. without disturbing Anne’s legal relationship with him as his biological mother. The Probate Court denied the petition. Upon consideration of the plaintiffs’ appeal, the trial court, Austin, J., agreed with the Probate Court that it could not approve of the adoption under General Statutes § 45a-724. In re Baby Z., 45 Conn. Sup. 33, 46, 699 A.2d 1065 (1996). Nevertheless, the trial court concluded that the requirements of § 45a-724 could be waived by the adoption review board (board) pursuant to General Statutes § 45a-764. Id., 47. Accordingly, the trial court issued the following order: “[T]he appeal is remanded to the Probate Court with direction to refer the matter to the [board] .... Upon waiver, the Probate Court is further directed to grant the adoption . . . .” Id., 57.
The board refused to grant the waiver on the ground that it lacked jurisdiction, and the plaintiffs appealed. On appeal, the trial court, Handy, J., agreed with Judge Austin that the board had jurisdiction to grant a waiver. In re Baby Z., Superior Court, judicial district of New London at Norwich, Docket No. CV960110941S (September 17, 1997) 20. Accordingly, Judge Handy ordered that the application be returned to the board for a waiver determination, then proceed as set forth in Judge Austin’s opinion. Id., 21. The present appeals followed.


 Nordhaus is “a licensed social worker, psychotherapist and professor in social work at the Yale Child Study Center, which is the Department of *537Child Psychiatry at Yale School of Medicine .... The court accepted the proffer of Nordhaus as an expert in the field of child placement and adoption based upon her impressive credentials.” In re Baby Z., supra, 45 Conn. Sup. 35 n.3.


 The parental rights of the sperm donor were terminated before the plaintiffs filed the petition for adoption.


 As indicated by the majority in footnote 3 of its opinion, all references to General Statutes §§ 45a-706 through 45a-764 are to the 1995 revision.


 For the full text of § 45a-764, see footnote 9 of the majority opinion.


 For the full text of § 45a-724, see footnote 8 of the majority opinion.


 See part II B of this dissent.


 General Statutes § 45a-706 provides in relevant part: “Rule oí construction. The provisions of sections . . . 45a-706 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724 to 45a-734, inclusive, 45a-736, 45a-737 and 52-231a shall be liberally construed in the best interests of any child for whom a petition has been filed under said sections.”


 Discuillo v. Stone & Webster, 242 Conn. 570, 698 A.2d 873 (1997); Kinney v. State, 213 Conn. 54, 566 A.2d 670 (1989); and Castro v. Viera, 207 Conn. 420, 541 A.2d 1216 (1988).


 Significantly, the statutes regulating workers’ compensation are not governed by a legislative mandate of liberal construction comparable to that contained in § 45a-706.


 In Doe v. Doe, 244 Conn. 403, 423, 710 A.2d 1297 (1998), on the same page to which the majority directs our attention, the court expressly states that “our task in the present case is not to determine what . . . would be in the child’s best interest . . . .” (Emphasis added.) That, of course, is the precise task before the court in the present case. Accordingly, Doe is not pertinent.
Castagno v. Wholean, 239 Conn. 336, 684 A.2d 1181 (1996), can also be readily distinguished. In Castagno, this court rejected the argument— asserted by grandparents who sought visitation rights — that “the application of [the relevant statute] is not limited by any threshold requirements, and that the sole criterion for application of the statute is the best interest of the child.” Id., 339. In the present case, it is our duty pursuant to the legislative mandate of § 45a-706 to interpret threshold requirements by reference to the best interests of the child. The court prefaced its statutory construction in Castagno by emphasizing the obligation to adhere to the “fundamental objective ... to ascertain and give effect to the apparent intent of the legislature.” (Internal quotation marks omitted.) Id. In the present case, this duty requires us to obey the express legislative mandate that we liberally construe the underlying statutes that define the jurisdiction of the board in a fashion that promotes the best interests of Baby Z.
Elsewhere, the majority also cites Killen v. Klebanoff, 140 Conn. 111, 116, 98 A.2d 520 (1953), in which this court declared an adoption void on the ground that the spouse of the woman to whom the child was given in adoption did not consent to the adoption. Because both Anne and Malinda have consented to the proposed adoption and the parental rights of the sperm donor have been terminated (see footnote 8 of this dissent), Killen is not relevant.


 General Statutes § 45a-718 provides in pertinent part that a statutory parent may be appointed only “[i]f a child is free for adoption . . . .’’Pursuant to General Statutes § 45a-725 (c), Baby Z. cannot be “free for adoption” unless “all parental rights have been terminated under Connecticut law . . . .” For the full text of § 45a-725, see footnote 18 of the majority opinion.


 For the full text of § 45a-764, see footnote 9 of the majority opinion.


 “Statutory parent” is defined, in General Statutes § 45a-707 (f), as “the commissioner of children and families or [a] child-placing agency *544appointed by the court for the purpose of giving a minor child or minor children in adoption . . . .” (Emphasis added.) The emphasized portion of this definition is quoted verbatim in the text of § 45a-764 (a).


 See part III and footnote 39 of this dissent for discussions of the grave constitutional consequences associated with the requirement that a statutory parent be appointed in this case.


 If no statutory parent is necessary, it follows a fortiori that the application and agreement need not be filed by a statutory parent.


 General Statutes § 45a-763 provides in pertinent part: “Adoption Review Board established, (a) An Adoption Review Board is established, to consist of the commissioner of children and families or his designee, the probate court administrator or his designee, and an officer of a child-placing agency which is located in the state and licensed by the commissioner of children and families ....
“(b) Each designee or officer shall be a person who is familiar with and experienced in adoption procedures, policies and practices. . .
For the full text of § 45a-763, see footnote 14 of the majority opinion.


 Pursuant to § 45a-764 (g), a waiver of the statutory parent requirement may not be granted “if the board determines that the adoption proceeding would violate the public policy of the state against the obtaining of children by illegal means for adoption purposes.”


 To be perfectly clear, § 45a-763 (a) provides that the board consists of “the commissioner of children and families . . . and an officer of a child-placing agency, ” and § 45a-764 (a) authorizes the board to “waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency.”


 Pursuant to § 45a-764 (b), “[a]ny judge of probate who has had presented to him an application for adoption which may not proceed because the child has not been . . . placed [by a statutory parent] may apply in writing to the [board] for a waiver of such requirement.” If the board elects to grant a waiver, § 45a-764 (e) provides in pertinent part that the chairperson of the board “shall notify the court of probate that the adoption may proceed and that the requirement of placement by [a statutory parent] is waived. ” The Probate Court then retains discretion to either grant or deny the proposed adoption. General Statutes § 45a-764 (f) (“Tfthe court of probate thereafter grants the adoption application . . . .” [Emphasis added.]).


 We must liberally construe § 45a-764 as well, for the same reason.


 General Statutes § 4-170 provides in pertinent part: “(b) No adoption, amendment or repeal of any regulation . . . shall be effective until the original of the proposed regulation approved by the Attorney General . . . [has] been submitted to the standing legislative regulation review committee ... .
“(c) The committee shall review all proposed regulations and, in its discretion . . . may approve [or] disapprove . . . any such regulation. . . .”
The fact that the legislature has ratified a proposed regulation “ ‘supports the position that the regulation is consistent with the general statutory scheme that the regulation was designed to implement.’ Texaco Refining & Marketing Co. v. Commissioner, 202 Conn. 583, 600, 522 A.2d 771 (1987); see also Phelps Dodge Copper Products Co. v. Groppo, 204 Conn. 122, 129-30, 527 A.2d 672 (1987); Connecticut Hospital Assn., Inc. v. Commission on Hospitals & Health Care, 200 Conn. 133, 144, 509 A.2d 1050 (1986).” Caldor, Inc. v. Heslin, 215 Conn. 590, 599, 577 A.2d 1009 (1990), cert. denied, 498 U.S. 1088, 111 S. Ct. 966, 112 L. Ed. 2d 1053 (1991).


 General Statutes § 45a-728 provides in pertinent part: “[T]he commissioner of children and families shall adopt regulations . . . concerning adoption placement of children who have been identified or located by prospective adoptive parents. . . .”


 Furthermore, nothing in the text of § 45a-724 suggests that the list of those who may give a child in adoption has anything at all to do with the jurisdiction of the board. Accordingly, the absence of a statutory parent in this case does not preclude the board from reviewing the merits of the proposed adoption.


 Nothing in the text of § 45a-727 suggests that the filing of an application and an agreement has anything at all to do with the jurisdiction of the board.


 The consequences associated with the appointment of a statutory parent are discussed more fully in footnote 39 and part in of this dissent.


 Judge Knierim made the following statements: “I know of specific cases . . . where adoption would be the best thing in the world for [a] child. . . . [W]hen we have these children who really should be in the adoption process, who can’t be, we have to find a safety valve someplace.” Conn. Joint Standing Committee Hearings, Judiciary, Pt. 1, 1975 Sess., p. 426. “[IJnjustices have resulted and I propose ... to set up [the] . . . board to review these hardship cases. And if it’s clear that [an adoption is] not black market but rather that the circumstances that brought this child into the home are justifiable, then we can proceed with an adoption.” Id., p. 21. “I think if the three main groups that are concerned with adoptions are put together on [the] board ... to review these cases on an individual basis just to see where . . . the requirement should be waived I think we will help a great many children who are right now in limbo.” Id., p. 427.
In his capacity as chief counsel to the joint committee on the judiciary, Justice Borden remarked that “the legislative policy . . . [was] . . . simply to get at those isolated hardship . . . cases where the regular means seem to get in the way.” Id., p. 440.
Finally, Representative Healey explained that, “[i]n the event that a petition is made to a judge of probate where the condition precedent of placement by [a statutory parent] has not been met, then if the judge of probate feels that despite the fact that this condition has not been met . . . the application is meritorious, he may refer the application to [the] board [for a waiver].” 18 H.R. Proc., Pt. 5, 1975 Sess., p. 2386.


 In re Angel Lace M., 184 Wis. 2d 492, 514-16, 516 N.W.2d 678 (1994).


 In re Adoption of T.K.J., 931 P.2d 488, 494 (Colo. App. 1996).


 The majority flatly asserts that “the mandate of § 45a-706 that § 45a-724 be liberally construed was not intended to broaden the stepparent exception of § 45a-724 (a) (2) to include an otherwise unauthorized adoption agreement.” This begs the question of whether adoption by Malinda is “authorized” according to a liberal construction of the word “spouse.” It is this lacuna that I address in this part of my dissent.


 The majority merely explains that the word “spouse” in § 45a-724 replaced the more specific terms of art “the person with whom re-marriage shall be solemnized,” “the person with whom such marriage or remarriage is contracted,” and “the person to whom they are married.” I fail to see the import of this explanation. If anything, the amendment tends to suggest that the legislature intended to displace the strict meaning of the terms that it struck from the earlier version of § 45a-724 with the more expansive connotations of the word “spouse.”


 Moreover, I presume that Malinda and Anne would formalize their marriage if there were enabling legislation.


 As previously discussed, § 45a-724 represents one portion of a statutory framework erected to advance ‘the public policy of the state against the obtaining of children by illegal means for adoption purposes.” General Statutes § 45a-764 (g). Because the specter of black market adoptions has absolutely nothing to do with the present case, the liberal construction of the word “spouse” set out above does not, contravene the legislative intent. Instead, it conforms to the express statutory mandate that § 45a-724 “shall be liberally construed in the best interests of [the] child . . . .” General Statutes § 45a-706.


 If Anne were to terminate her rights to her biological son, the following sequence of events would ensue: (1) a statutory parent would be appointed; (2) that statutory parent might elect to place Baby Z. with Anne and Malinda; and (3) if so, Anne and Malinda might then attain legal status as the adoptive parents of Baby Z. Although a statutory parent well might place Baby Z. with Anne and Malinda, this is by no means a foregone conclusion. It is, however, beyond question that the procedure I have identified would require Anne to endure the enormous trauma and degradation of terminating her rights to her biological son. It is presumably for these reasons that Anne elected to retain her legal rights as Baby Z. ’s mother and endure this litigation, rather than terminate her rights and place her hopes and dreams about her family in the discretion of a potentially homophobic statutory parent, who is authorized by statute to “consider the sexual orientation of the prospective adoptive . . . parents when placing a child for adoption . . . .” General Statutes § 45a-726a.


 Moreover, the state gains nothing by obstructing Malinda’s adoption of her son, whereas the testimony adduced at trial overwhelmingly demonstrates that Baby Z. will suffer unless the law recognizes Malinda as his mother.


 See footnote 39 of this dissent.


I intend the term “unmarried parents” to refer to a biological parent sharing his or her life with a partner who is not the other biological parent of the child and to whom the biological parent is not married. Neither gender nor sexual orientation is relevant to this definition.


 See footnote 39 of this dissent.


 Article first, § 20, of the constitution of Connecticut, as amended by article twenty-first of the amendments, provides in pertinent part: “No person shall be denied the equal protection of the law nor be subjected to . . . discrimination in the exercise or enjoyment of his or her civil or political rights because of religion, race, color, ancestry, national origin, sex or physical or mental disability.”


 This conclusion comports with General Statutes § 45a-727 (c) (3), which provides in part that adoption decrees are not to be denied “solely because of an adopting parent’s marital status At least three of our sister *567states have also rejected the proposition that a biological parent’s rights must be terminated before a coparent may adopt. See In re M.M.D., supra, 662 A.2d 859-60; In the Matter of Jacob, supra, 86 N.Y.2d 656; In re B.L.V.B, supra, 160 Vt. 372-73.


 See footnote 39 of this dissent.


 This equal protection analysis does not depend upon the fact that Anne’s life partner is female. Even if Anne shared her life with a man who was not Baby Z.’s father, she would not be permitted to share legal custody of her son with him unless one of two conditions were first satisfied: either (1) she married him or (2) she terminated her parental rights to her biological child. Accordingly, the majority’s interpretation of the statutory scheme violates the equal protection rights of all biological parents — irrespective of either gender or sexual orientation — who share their lives with partners to whom they are not married (and who are not the children’s other biological parents).
Nevertheless, it is not insignificant that Malinda is a woman. Although all unmarried parents may have compelling reasons for avoiding matrimony, the fact that Anne and Malinda are both female means that they are prohibited to marry in this state. For this reason, even if the availability of same-sex marriage could save the statutory scheme from constitutional infirmity *568—which I cannot believe is trae — marriage is not an option for Anne and Malinda.


 In a lengthy discussion at the end of its opinion, the majority struggles to either dodge or deflect the force of my dissent. I feel that I have addressed adequately the majority’s efforts to poke holes in my arguments. Nevertheless, I will in the interest of clarity address these claims once again, in the order in which they have been raised.
First, the majority either misunderstands or misrepresents a number of the arguments contained in this dissent. I do not, for example, “impliedly assert” that § 45a-764 “provide[s] that the board may . . . waive any and all requirements set forth in the adoption statutes . . . .” (Internal quotation marks omitted.) I merely assert the following two propositions: (1) § 45a-7G4 means what it says it does — the board may waive the requirement of a statutory parent, and (2) when read in conjunction with § 45a-764, the language of § 45a-724 underscores this conclusion. In my view, the plain meaning and legislative history of the relevant statutes support these conclusions; even if this were not the case, it is beyond dispute that a liberal construction compels them.
Second, far from “contravenpng] the expressed intent of the legislature,” I am merely unwilling to disregard the unambiguous and unmistakable intent of the legislature by ignoring the mandate of § 45a-706 that the relevant statutes (i.e., §§ 45a-724 and 45a-727) “shall be liberally construed in the best interests of [the] child.” General Statutes § 45a-706. Furthermore, I am unable to comprehend how the majority could possibly reconcile its concession that “remedial statutes . . . are subject to liberal construction” under the common law with its refusal to liberally construe § 45a-764.1 am, moreover, baffled by the majority’s use of the term “our liberal construction of the statutory terms . . . .” (Emphasis added.) As I have indicated, the opinion of the majority is bereft of liberal construction.
*570Third, I am unable to perceive the “convolut[ion]” required to support the thesaural observation that the words “give” and “place” are synonymous. Nor do I comprehend how compliance with the legislative mandate of liberal construction could possibly “[outstrip] the expressed intent of the legislature.” It is rather the majority’s refusal to engage in liberal construction that finds “no principled basis . . . .”
The majority accuses me of “stretch[ing] the statutory language . . . .” As discussed in part II B of this dissent, a liberal construction requires us to “[expand] the meaning of [a] statute to meet cases which are clearly within the spirit or reason of the law . . . .” (Internal quotation marks omitted.) Accordingly, stretching the language of the adoption statutes would be authorized, if it were necessary. The majority’s tactic of amputating the statutory language and ignoring the dual mandate of liberal construction, however, can not be justified by any principle of law or logic. Because a liberal construction “expands the meaning of the statute”; Black’s Law Dictionary (6th Ed. 1990); the fact that the plaintiffs acknowledge that the words “place” and “give” may be used to describe distinct steps in the adoption process cannot defeat my argument that a liberal construction of the word “give” as it appears in § 45a-724 places the requirement of a statutory parent within the orbit of the waiver provision of § 45a-764.
Fourth, the majority’s claim that it is “patently incorrect” to argue that a child who comes before the board acquires “no additional quantum of protection” by having a member of that board appointed as a statutory parent is, itself, patently incorrect. The majority states that “the statutory parent is required to perform an investigation and report to the Probate Court . . . .’’Theboard — which consists of representatives from the Probate Court and from the only two agencies from which a statutory parent may be appointed — performs its own investigation, in the form of an extensive evidentiary hearing. In addition, the board could order a social worker to perform a field investigation and testify before the board. The majority has neither denied that the board possesses this inherent authority nor provided any reason to doubt that it does. Furthermore, instead of merely reviewing a cold report, the Probate Court administrator — in his or her capacity as a member of the board — personally evaluates the credibility of the witnesses who testify at the hearing. For these reasons, a child such as Baby Z. gains no quantum of protection from the appointment of a statutory parent.
The majority accuses me of “denigrat[ing] the vital roles” of the statutory parent and the Probate Court. This claim paints with too broad a brush. It is my view that a child such as Baby Z. gains nothing from the appointment of a statutory parent, for the reasons discussed above. Accordingly, Baby Z. has no need of a statutoiy parent, although other children might require the termination of parental rights that is associated with the appointment of a statutory parent. Nor does anything that I have said undermine the role of the Probate Court. As I have discussed, § 45a-764 (b), (e) and (f) clearly vest ultimate authority to approve the merits of the proposed adoption in the Probate Court. See footnote 25 of this dissent. Accordingly, I have not *571“denigrate[d]” the prominent role of the Probate Court. (The majority raises in the fourth paragraph of part II D of its opinion a point with respect to § 45a-764 (f) that it also raises in the eighth paragraph of that part. In the interest of clarity, I consolidate this redundancy by addressing this point below.)
Fifth, no “linguistic sleight of hand” is required to support the observation that the plain meaning of § 45a-764 incorporates the definition of a statutory parent. As I have mentioned, the language of the waiver provision of § 45a-764 quotes verbatim from the definition of a statutory parent contained in General Statutes § 45a-707 (f). See footnote 19 of this dissent. Throughout its opinion, the majority appears to share my understanding of § 45a-764. On at least four separate occasions, the majority emphasizes that the waiver provision of § 45a-764 applies only to statutory parent adoptions. Nevertheless, in one of its final paragraphs, the majority suddenly decides that § 45a-764 does not refer to statutory parent adoptions, but rather refers to entities who could be — but have not been — appointed by the court as statutory parents. The majority’s hands are quicker than my eye; I find this abrupt shift entirely mysterious.
Section 45a-764 (a) provides in part that the board “may . . . waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency.” The majority strains to make much of the fact that this waiver provision does not contain four words— “appointed by the court” — that appear in the definition of the term “statutory parent” set forth in § 45a-707 (f). As a matter of both semantics and basic grammar, however, the absence of these four words suggests that § 45a-764 refers to all child-placing agencies and the commissioner, whether or not an agency or the commissioner has been appointed by the court as a statutory parent. In the language of Venn diagrams, the entire universe of child-placing agencies (plus the commissioner) referred to in § 45a-764 may be represented by a large circle that contains within it the smaller circle of those agencies (plus the commissioner) appointed by the court to serve as statutory parents. Accordingly, it is proper — for purposes of this case — to observe that § 45a-764 (a) provides that the board “may . . . waive the requirement that the minor child be placed by [a statutory parent].”
Moreover, the majority seems to believe that I want to deny that § 45a-727 (a) refers to a statutory parent. Of course it refers to a statutory parent. Section 45a-764 authorizes the board to waive the requirement of a statutory parent and § 45a-727 (a) (3) cross-references this waiver. More specifically, § 45a-727 (a) (3) provides that the Probate Court shall not accept an application for the adoption of a minor child not related to the adopting parents unless (1) the child sought to be adopted has been placed for adoption by a statutory parent, or (2) the placement requirements of this section have been waived by the board as provided in § 45a-764. It could not be any clearer that both §§ 45a-727 and 45a-764 refer to a waiver of the requirement of a statutory parent.
The majority incorrectly concludes that § 45a-727 (a) mandates that a *572statutory parent must be appointed before a child may be placed with adoptive parents. There is simply no language in § 45a-727 that supports this contention. As discussed above, § 45a-727 (a) requires one of two alternatives: either the child mustbe placed by astatutory parent or this requirement must be waived by the board. General Statutes §§ 45a-727 (a) (3) and 45a-764. Accordingly, placement by a statutory parent is required only in the absence of a waiver.
Sixth, turning yet again to my observation that the words “give” and “place” are synonymous, the majority maintains that we should ignore the regulations promulgated by the department of children and families to define the terms “[p]lace for adoption” and “placement for adoption.” As discussed in part II B of this dissent, § 45a-728-2 (h) of the regulations defines the word “place” as “the act of giving . ...” As the majority acknowledges, “ ‘[a]n identical term used in [statutory provisions] pertaining to the same subject matter should not be read to have differing meanings unless there is some indication from the legislature that it intended such a result.’ ” The majority has not indicated any legislative history instructing us to disregard the definition offered by the department of children and families. Even if my reliance upon the department of children and families as my lexicographer were misplaced, the majority does not attempt to deny that the words “give” and “place” are synonymous, particularly when they are subjected to liberal construction.
Seventh, the majority does not deny that § 45a-724 (a) (2) (B) is subject to the express legislative mandate of liberal construction. Accordingly, it is a contradiction in terms to assert that the word “spouse” as it is used in that provision “continues to mean ‘spouse’ as traditionally defined." (Emphasis added.) By definition, a liberal construction expands the traditional meanings of words. It hardly “violate[s] clearly expressed legislative intent” to comply with the legislature’s mandate of liberal construction. Significantly, the majority has not identified any legislative history that tends to suggest that any legislator ever expressed — clearly or obliquely — that we should not regard a life partner such as Malinda as the spouse of a biological mother.
Eighth, the majority’s effort to refute my arguments by recourse to legislative history is unavailing. As a threshold matter, I want to emphasize that the majority has not identified one line of legislative debate that tends to suggest that any legislator ever specifically considered an adoption such as the one proposed by the Anne and Malinda, let alone specifically stated that such an adoption must be denied. As I have demonstrated, the legislative history supports my view that the board may waive the requirement of a statutory parent. See footnote 32 of this dissent and the accompanying text. Moreover, § 45a-706 expressly mandates that many of the statutes regulating adoption “shall be liberally construed in the best interests of [the] child . . . .’’The majority ignores this compelling evidence of the intent of the legislature.
The majority claims that legislative history supports its contention that *573the legislature never intended to provide the board with jurisdiction to waive the statutory parent requirement of § 45a-724 (a). This claim is incorrect both legally and factually. As a matter of rudimentary jurisprudential theory, the inferences that the majority has derived from the legislative history— even if they were valid — could not trump any of the following: (1) the plain language of § 45a-764; see Rizzo Pool Co. v. Del Grosso, 240 Conn. 58, 74, 689 A.2d 1097 (1997) (“ ‘[w]hen the language of a statute is plain and unambiguous, we need look no further than the words themselves because we assume that the language expresses the legislature’s intent’ ”); (2) the well settled common-law principle that remedial statutes must be liberally construed; see, e.g., Dysart Corp. v. Seaboard Surety Co., supra, 240 Conn. 18; or (3) the legislature’s express mandate that §§ 45a-724 and 45a-727 must be liberally construed. See General Statutes § 45a-706. In any event, the legislative history suggests only that, by amending § 45a-724 with respect to blood relatives, the legislature intended to relieve blood relatives of the need to go to the board for a waiver of the requirement of a statutory parent; it does not suggest that the requirement of a statutory parent cannot be waived. In other words, the amendment represents a legislative judgment that it is not necessary to have the board determine that an adoption by a blood relative (1) is in the best interests of the child, and (2) is not a black market adoption. This makes sense: more oversight is required when children are placed with unrelated persons than when they are placed with blood relatives. In the latter circumstance, the legislature rightly presumes that prospective parents love those children to whom they are related by blood, and that being placed in loving environments promotes the best interests of children.
Despite the majority’s decision to make the identical point twice in part IID of its opinion, it is not particularly earth-shattering that — once the board has decided to waive the requirement of a statutory parent — § 45a-764 (f) “directs that . . . the Probate Court shall include in the adoption decree a finding' that the placement requirement of § 45a-727 has been waived,” but does not provide that the decree must include a finding that the requirement of a statutory parent has been waived. (Emphasis added.) As discussed above, § 45a-727 requires either a statutory parent or a waiver of the requirement of a statutory parent contained in § 45a-724. Accordingly, the legislature had no reason to “[direct] the Probate Court ... to include in its decree a finding that the statutory parent requirement of § 45a-724 (a) has been waived.” Because this is precisely what it means to waive “the placement requirements of § 45a-727,” it would have been redundant to have required reference to both §§ 45a-727 and 45a-724.
Lastly, the majority cannot deny that the legislative history surrounding the enactment of § 45a-764 does not contain any reference to either of its two purportedly “unwaivable” requirements. Nor can the majority dispute the fact that Judge Knierim and others repeatedly stated — in very general terms — that the waiver provision was intended to remedy the inequities created by the strict requirements of the adoption statutes. See footnote 32 *574of this dissent and the accompanying text. Instead, all that the majority can do is attempt to bend a single line of my argument into a circle. I have explained at length why the statutory terms “commissioner” and “child-placing agency” may, for present purposes, be replaced by the term “statutory parent.” For the same reason, the identical substitution may be made in the legislative history. Even if this argument were circular, the majority would still have to provide some evidence for its purported requirements and refute the legislative history that I have marshaled. The majority has done neither.
Notwithstanding the claims of my colleagues, I have deferred to the intent of the legislature as that intent has been expressed in the clear language of § 45a-706: this court must engage in liberal construction in the best interests of the child. I find it ironic that the same majority that pays so much lip service to deferring to legislative intent refuses to engage in the liberal construction that the legislature has so plainly required. Presumably, this refusal finds its roots in the majority’s inability to devise a liberal construction of the relevant statutes that prohibits the proposed adoption.
In In re Bruce R., supra, 234 Conn. 194 — which involved heterosexual parents — the majority functionally redrafted the relevant statute. In the present case — which involves lesbian parents — the majority has refused to even engage in liberal construction. The majority fails to account for this radical disparity on the basis of principle. In a phrase that three members of the majority have recently used in a different context, I believe that the court’s decision is “result driven.” Sheff v. O’Neill, supra, 238 Conn. 55 (Borden, J., with whom Callahan and Palmer, Js., joined, dissenting).